UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 96-7618



MICHAEL LEE DENNIS,

                                           Petitioner - Appellant,

         versus

STATE OF SOUTH CAROLINA; ATTORNEY GENERAL OF
THE STATE OF SOUTH CAROLINA,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Henry M. Herlong, Jr., District
Judge. (CA-96-1039-3-20-BC)


Submitted:   May 15, 1997                   Decided:   May 28, 1997


Before RUSSELL, HALL, and HAMILTON, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Michael Lee Dennis, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997). We have reviewed the record and the district court's

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we deny a certificate of ap-
pealability and dismiss the appeal on the reasoning of the district

court. Dennis v. South Carolina, No. CA-96-1039-3-20-BC (D.S.C.
Oct. 9, 1996). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2